Orders, Supreme Court, New York County (Charles E. Ramos, J.), entered December 2, 2010, which denied defendants’ motions to dismiss the complaints without prejudice to renew after completion of jurisdictional discovery, and order, same court and Justice, entered January 12, 2011, which granted plaintiff VR Global Partners, L.P’s motion to compel additional jurisdictional discovery, unanimously affirmed, with costs.
*666Plaintiffs made a “sufficient start” in demonstrating that the Russian defendants were doing business in New York through their direct or indirect subsidiaries to warrant further discovery on the issue of personal jurisdiction, including whether the parents exercised control over the subsidiaries and are therefore subject to New York’s long-arm jurisdiction (see Peterson v Spartan Indus., 33 NY2d 463, 467 [1974]; Edelman v Taittinger, S.A., 298 AD2d 301, 302 [2002]).
VR Global’s second discovery requests were tailored to elicit information related to the jurisdictional and forum non conveniens issues raised by defendants.
The other issues raised by appellants are not ripe for review at this time. Concur — Mazzarelli, J.P., Sweeny, Freedman, Manzanet-Daniels and Román, JJ.